IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHASE HOME FINANCE LLC, S/B/M/T           : No. 77 MAL 2018
CHASE MANHATTAN MORTGAGE                  :
CORPORATION,                              :
                                          : Petition for Allowance of Appeal from
                   Respondent             : the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
LUNDES GARRETT,                           :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 18th day of July, 2018, the Petition for Allowance of Appeal is

DENIED.